DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
 
Response to Amendment
The amendment filed on 8/29/2022 has been entered.  Claims 1-13, 15-38 are pending in the application.  Claim 14 is cancelled.  Claims 32-38 are withdrawn.  

Claim Objections
Claims 3, 6, 16, 23, and 26-27 are objected to because of the following informalities:  
-Claim 3, line 2: please correct “and” to “or”
-Claim 6, line 2: please correct “and” to “or”
-Claim 16, line 4: please correct “displacement” to “displaceable”
-Claim 23, line 3: please correct “and” to “or”
-Claim 26, line 2: please correct “radial” to “radially”
-Claim 26, line 3: please correct “radial” to “radially”
-Claim 27, line 3: please correct “and” to “or”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13, 15-17, 20-24, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (US 2007/0043326 A1) in view of Moberg et al. (US 2006/0253086 A1).
Regarding claim 1, Navarro discloses a catheter dressing (see Figs. 1-4), comprising: 
a base plate (base 7) configured to form a first circumferential seal (hole through base plate 7 surrounding catheter 1, see generally at 1a in Fig. 1) around a catheter (catheter formed by catheter 1, support base 3, and external catheters 4);
a housing (housing formed by housing 5 and lid 6) coupled to the base plate (base 7) (see par. [0050]), the housing (housing 5 and lid 6) comprising:
	a body (housing 5); and
	a displaceable member (lid 6);
a circumferential seal member (longitudinal grooves 15 and 16) configured to form a second circumferential seal (longitudinal grooves 15 and 16 seal around external catheters 4, see par. [0059] and [0064]) around the catheter (catheter 1, support base 3, and external catheters 4); and
a sealed chamber (chamber 8 and chamber 9) within the housing (housing 5 and lid 6) disposed between the first (hole through base plate 7 surrounding catheter 1, see generally at 1a in Fig. 1) and second (longitudinal grooves 15 and 16 seal around external catheters 4, see par. [0059] and [0064]) circumferential seals (see Figs. 1-4, par. [0051]). 
However, Navarro fails to state a stretchable membrane comprising a first portion secured to the body and a second portion secured to the displaceable member.  
Moberg teaches a catheter dressing (see Fig. 2) comprising a stretchable membrane (o-ring seal of par. [0030]) comprising a first portion secured to the body (base portion 20) (“an o-ring seal may be placed along the peripheral edge of the base portion 20”) and a second portion secured to the displaceable member (durable portion 22) (“an o-ring seal may be placed along the peripheral edge of…the durable portion 22”) (see par. [0030]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter dressing of Navarro to include a stretchable membrane secured to the body and the displaceable member as taught by Moberg in order to provide a seal against fluids between the body and the displaceable member (see Moberg par. [0030]).

Regarding claim 2, modified Navarro teaches the catheter dressing of claim 1 substantially as claimed.  Navarro further teaches wherein the base plate (base 7) comprises: 
a film layer (see par. [0061], base 7 is a sheet of flexible material and thus a “film layer”); and
an aperture disposed in the film layer (base 7 includes an aperture through which catheter 1 protrudes, see generally at 1a in Fig. 1);
wherein the catheter (catheter 1, support base 3, and external catheters 4) is disposed through the aperture when the catheter dressing is installed on a patient (see Fig. 1).

Regarding claim 4, modified Navarro teaches the catheter dressing of claim 2 substantially as claimed.  Navarro further teaches wherein the film layer (base 7) comprises an adhesive (see par. [0027]).

Regarding claim 5, modified Navarro teaches the catheter dressing of claim 2 substantially as claimed.  Navarro further teaches wherein the body (housing 5) comprises a transparent viewing window (see Fig. 4 illustrating how “pads 14” are visible from the bottom of the catheter dressing though a transparent viewing window of housing 5).

Regarding claim 6, modified Navarro teaches the catheter dressing of claim 1 substantially as claimed.  Navarro further teaches wherein the body (housing 5) comprises a semi-rigid plastic material (see par. [0062], housing 5 is made of a plastic material rigid enough to support the catheter as shown in Figs. 1-4). 

Regarding claim 7, modified Navarro teaches the catheter dressing of claim 1 substantially as claimed.  Navarro further teaches wherein the displaceable member (lid 6) and the circumferential seal member (longitudinal grooves 15 and 16) comprise a unibody construction (see Fig. 1).

Regarding claim 8, modified Navarro teaches the catheter dressing of claim 1 substantially as claimed.  Navarro further teaches wherein the displaceable member (lid 6) is configured to close an opening of the body (housing 5) when the displaceable member (lid 6) is in a closed state (see par. [0049]).

Regarding claim 9, modified Navarro teaches the catheter dressing of claim 1 substantially as claimed.  Navarro further teaches wherein the displaceable member (lid 6) is configured to nonreleasably couple to the body (housing 5) (see par. [0049] indicating how the housing 5 “can be closed by a lid 6, which is mounted by articulation on a side of the housing”.  The Examiner thus interprets that lid 6 is coupled to housing 5 on a non-releasable hinge joint on one side – see Figs. 1-4).

Regarding claim 10, modified Navarro teaches the catheter dressing of claim 1 substantially as claimed.  Navarro further teaches wherein the displaceable member (lid 6) is configured to releasably couple to the body (housing 5) (see par. [0060] indicating how “the lid 6 can be closed on the housing 5 by a ratchet mechanism…on the free longitudinal edge of the lid 6, opposite its articulation”.  The Examiner thus interprets that lid 6 is releasably coupled to housing 5 via the ratchet mechanism).

Regarding claim 11, modified Navarro teaches the catheter dressing of claim 1 substantially as claimed.  Navarro further teaches wherein the housing (housing 5 and lid 6) further comprises: 
a hinge disposed between the displaceable member (lid 6) and the body (housing 5) such that the displaceable member (lid 6) is moveable between an open state (shown in Figs. 1-4) and a closed state (not shown) (see par. [0049] indicating how the housing 5 “can be closed by a lid 6, which is mounted by articulation on a side of the housing”.  The Examiner thus interprets that lid 6 is coupled to housing 5 on a hinge joint on one side – see Figs. 1-4); and 
a sealing gasket (semicylindrical part of the free longitudinal edge of lid 6, see par. [0060]) configured to form a seal between the body (housing 5) and the displaceable member (lid 6) when the displaceable member (lid 6) is in the closed state (see par. [0060]).
Navarro as previously modified by Moberg (see claim 1 rejection above) further teaches wherein: the first portion of the stretchable membrane (o-ring of Moberg par. [0030], see claim 1 modifications in view of Moberg above) is secured to the body (housing 5) when the displaceable member (lid 6) is in both the open state and the closed state (see Moberg par. [0030]); and the second portion of the stretchable membrane (o-ring of Moberg par. [0030], see claim 1 modifications in view of Moberg above) is secured to the displaceable member (lid 6) when the displaceable member (lid 6) is in both the open state and the closed state (see Moberg par. [0030]).

Regarding claim 12, modified Navarro teaches the catheter dressing of claim 1 substantially as claimed.  Navarro further teaches wherein the catheter dressing is slidingly disposed over an extension tube (external catheters 4) when the displaceable member (lid 6) is in an open state (see par. [0064], external catheters can slide in grooves 15/16 while lid 6 is open).

Regarding claim 13, modified Navarro teaches the catheter dressing of claim 1 substantially as claimed.  Navarro further teaches wherein the circumferential seal member (longitudinal grooves 15 and 16) comprises:
a first seal member (longitudinal grooves 16) coupled to the displaceable member (lid 6) (see Fig. 1); and
a second seal member (longitudinal grooves 15) coupled to the body (housing 5) (see Fig. 1);
wherein the first seal member (longitudinal grooves 16) is configured to couple with the second seal member (longitudinal grooves 15) to form the second circumferential seal (longitudinal grooves 15 and 16 seal around external catheters 4, see par. [0059] and [0064]) around the catheter (catheter 1, support base 3, and external catheters 4) when the circumferential seal member (longitudinal grooves 15 and 16) is in a sealing state (see par. [0059] and [0064]).

Regarding claim 15, modified Navarro teaches the catheter dressing of claim 13 substantially as claimed.  Navarro further teaches wherein the first seal member (longitudinal grooves 16) is disposed away from the second seal member (longitudinal grooves 15) when the circumferential seal member (longitudinal grooves 15 and 16) is in a non-sealing state (see Figs. 1-4), and wherein the first seal member (longitudinal grooves 16) is sealingly coupled to the second seal member (longitudinal grooves 15) when the circumferential seal member (longitudinal grooves 15 and 16) is in the sealing state (see par. [0059] and [0064]).

Regarding claim 16, modified Navarro teaches the catheter dressing of claim 1 substantially as claimed.  Navarro further teaches wherein the housing (housing 5 and lid 6) comprises at least one locking member (ratchet mechanism, not shown) (see par. [0060]), comprising:
at least one first engagement member (paired groove on the upper external edge of the housing 5) coupled to the body (housing 5) (see par. [0060]); and
at least one second engagement member (semicylindrical part of the free longitudinal edge of the lid 6) coupled to the displacement member (lid 6) (see par. [0060]).

Regarding claim 17, modified Navarro teaches the catheter dressing of claim 16 substantially as claimed.  Navarro further teaches wherein the at least one first (paired groove on the upper external edge of the housing 5) and second (semicylindrical part of the free longitudinal edge of the lid 6) engagement members are configured to lock the displaceable member (lid 6) to the body (housing 5) in a closed state such that the circumferential seal member (longitudinal grooves 15 and 16) is radially compressed (see par. [0059] and [0060]).

Regarding claim 20, modified Navarro teaches the catheter dressing of claim 1 substantially as claimed.  Navarro further teaches wherein the body (housing 5) comprises a clear viewing window (see Fig. 4 illustrating how “pads 14” are visible from the bottom of the catheter dressing though a transparent viewing window of housing 5).

Regarding claim 21, modified Navarro teaches the catheter dressing of claim 1 substantially as claimed.  Navarro further teaches wherein the sealed chamber (chamber 8 and chamber 9) is at least partially defined by the base plate (base 7), the body (housing 5), the displaceable member (lid 6) and the circumferential seal member (longitudinal grooves 15 and 16) (see Fig. 1).

Regarding claim 22, modified Navarro teaches the catheter dressing of claim 1 substantially as claimed.  Navarro further teaches wherein the circumferential seal member (longitudinal grooves 15 and 16) comprises:
a first seal member (longitudinal grooves 16) coupled to a first seal member support (body of lid 6 surrounding and supporting grooves 16, see Fig. 1), where the first seal member (longitudinal grooves 16) is coupled to the displaceable member (lid 6) (see Fig. 1); and
a second seal member (longitudinal grooves 15) coupled to a second seal member support (body of housing 5 surrounding and supporting grooves 15, see generally at 5a in Fig. 1), where the second seal member (longitudinal grooves 15) is coupled to the body (housing 5) (see Fig. 1);
wherein the first seal member support (body of lid 6 surrounding and supporting grooves 16) is configured to fixedly couple with the second seal member support (body of housing 5 surrounding and supporting grooves 15) when the circumferential sealing member (longitudinal grooves 15 and 16) is in a sealing state (see par. [0059] and [0064]); and
wherein the first seal member (longitudinal grooves 16) is configured to couple with the second seal member (longitudinal grooves 15) to form the second circumferential seal (longitudinal grooves 15 and 16 seal around external catheters 4, see par. [0059] and [0064]) around the catheter (catheter 1, support base 3, and external catheters 4) when the circumferential seal member (longitudinal grooves 15 and 16) is in the sealing state (see par. [0059] and [0064]).

Regarding claim 23, modified Navarro teaches the catheter dressing of claim 22 substantially as claimed.  Navarro further teaches a gasket (semicylindrical part of the free longitudinal edge of lid 6, see par. [0060]) coupled to the displaceable member (lid 6) (see par. [0060]) (note: the gasket is only required by the claim to be coupled to one of “the displaceable member,” “the base plate,” “the body,” “the first seal member support,” or “the second seal member support” since this limitation is written in the alternative).

Regarding claim 24, modified Navarro teaches the catheter dressing of claim 23 substantially as claimed.  Navarro further teaches wherein the body (housing 5) defines an opening configured to receive an extension tube (external catheters 4) when the displaceable member (lid 6) is in an open state and to surround the extension tube (external catheters 4) when the displaceable member (lid 6) is in a closed state (see par. [0059] and [0064]).

Regarding claim 27, modified Navarro teaches the catheter dressing of claim 1 substantially as claimed.  Navarro further teaches wherein the catheter (catheter 1, support base 3, and external catheters 4) is a central line catheter (see par. [0048]) (note: only one of “a straight peripheral intravenous (IV) catheter,” “an integrated peripheral IV catheter,” “a peripherally inserted central (PIC) catheter,” “a midline catheter,” “a central line catheter,” or “an umbilical catheter” is required by the claim since this limitation is written in the alternative).

Regarding claim 28, Navarro discloses a catheter dressing system (see Figs. 1-4), comprising: 
a catheter dressing (see Figs. 1-4), comprising:
a base plate (base 7) configured to form a first circumferential seal (hole through base plate 7 surrounding catheter 1, see generally at 1a in Fig. 1) around a catheter (catheter formed by catheter 1, support base 3, and external catheters 4);
a housing (housing formed by housing 5 and lid 6) coupled to the base plate (base 7) (see par. [0050]), the housing (housing 5 and lid 6) comprising:
		a body (housing 5); and
		a displaceable member (lid 6);
a circumferential seal member (longitudinal grooves 15 and 16) configured to form a second circumferential seal (longitudinal grooves 15 and 16 seal around external catheters 4, see par. [0059] and [0064]) around the catheter (catheter 1, support base 3, and external catheters 4); and
a sealed chamber (chamber 8 and chamber 9) within the housing (housing 5 and lid 6) disposed between the first (hole through base plate 7 surrounding catheter 1, see generally at 1a in Fig. 1) and second (longitudinal grooves 15 and 16 seal around external catheters 4, see par. [0059] and [0064]) circumferential seals (see Figs. 1-4, par. [0051]); and
	an extension tube assembly (support base 3 and external catheters 4), comprising:
		an extension tube (external catheters 4); and
		a connector (support base 3) disposed at an end of the extension tube (external catheters 4) (see Figs. 1-4).
However, Navarro fails to state a stretchable membrane comprising a first portion secured to the body and a second portion secured to the displaceable member.  
Moberg teaches a catheter dressing system (see Fig. 2) comprising a stretchable membrane (o-ring seal of par. [0030]) comprising a first portion secured to the body (base portion 20) (“an o-ring seal may be placed along the peripheral edge of the base portion 20”) and a second portion secured to the displaceable member (durable portion 22) (“an o-ring seal may be placed along the peripheral edge of…the durable portion 22”) (see par. [0030]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter dressing system of Navarro to include a stretchable membrane secured to the body and the displaceable member as taught by Moberg in order to provide a seal against fluids between the body and the displaceable member (see Moberg par. [0030]).

Regarding claim 29, modified Navarro teaches the catheter dressing system of claim 28 substantially as claimed.  Navarro further teaches wherein the catheter dressing (see Figs. 1-4) is disposed around the extension tube (external catheters 4) when the catheter dressing system is in a ready state (lid 6 is closed), and wherein the catheter dressing (see Figs. 1-4) is configured to be distally displaced along the extension tube (external catheters 4) when the catheter dressing system is in a pre-installed state (lid 6 is open) (see par. [0059] and [0064]).

Regarding claim 30, modified Navarro teaches the catheter dressing system of claim 28 substantially as claimed.  Navarro further teaches wherein the connector (support base 3) is configured to be coupled to a hub (two wings 3b) of an intravenous (IV) catheter (catheter 1) and configured to be retained from proximal displacement by the circumferential seal member (longitudinal grooves 15 and 16) (see par. [0059] and [0064]).

Regarding claim 31, modified Navarro teaches the catheter dressing system of claim 30 substantially as claimed.  Navarro further teaches wherein the circumferential seal member (longitudinal grooves 15 and 16) sealingly couples to the extension tube (external catheters 4) to form the second circumferential seal (longitudinal grooves 15 and 16 seal around external catheters 4, see par. [0059] and [0064]) around the connector (support base 3) (see par. [0059] and [0064]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (US 2007/0043326 A1) in view of Moberg et al. (US 2006/0253086 A1), as applied to claim 2 above, further in view of Howell et al. (US 2016/0067106 A1).
Regarding claim 3, modified Navarro teaches the catheter dressing of claim 2 substantially as claimed.  However, modified Navarro fails to state wherein the film layer comprises any one of a hydrocolloid and a polyurethane film.
Howell teaches a catheter dressing (dressing 110, see Figs. 4A-B) wherein the film layer (polyurethane or other suitable film 119 and suitable material 121 form a film layer) comprises a polyurethane film (polyurethane or other suitable film 119) (see par. [0040]) (note: only one of “a hydrocolloid” or “a polyurethane” are required by the claim).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the film layer of modified Navarro to comprise a polyurethane film as taught by Howell because polyurethane possesses a relatively high moisture vapor transfer rate so as to enable suitable moisture transmission therethrough (see Howell par. [0030]).

Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (US 2007/0043326 A1) in view of Moberg et al. (US 2006/0253086 A1), as applied to claim 1 above, further in view of Beran (US 2016/0367789 A1).
Regarding claim 18, modified Navarro teaches the catheter dressing of claim 1 substantially as claimed.  However, modified Navarro fails to state a conformable member coupled to the displaceable member and configured to conform around and stabilize the catheter when the displaceable member is in a closed state.
Beran teaches a catheter dressing (see Figs. 1-2) comprising a conformable member (center pad 40 and lock pad 45) coupled to the displaceable member (locking device 36) and configured to conform around and stabilize the catheter (catheter 100) when the displaceable member (locking device 36) is in a closed state (see Fig. 2, par. [0042]-[0043]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter dressing of modified Navarro to include a conformable member as taught by Beran in order to create a tighter hold on the catheter (see Beran par. [0043]).

Regarding claim 26, modified Navarro teaches the catheter dressing of claim 1 substantially as claimed.  However, modified Navarro fails to state wherein the circumferential seal member is configured to be radial outwardly distendable when in a ready state and to be elastically radial inwardly retractable when in a sealing state.
Beran teaches a catheter dressing (see Figs. 1-2) wherein the circumferential seal member (center pad 40 and lock pad 45) is configured to be radial outwardly distendable when in a ready state (see Fig. 1 illustrating pads 40/45 in a ready state and radial outwardly distended compared to Fig. 2) and to be elastically radial inwardly retractable when in a sealing state (see Fig. 2 illustrating pads 40/45 in a sealing state and radial inwardly retracted compared to Fig. 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter dressing of modified Navarro to include that the circumferential seal member is outwardly distendable in the ready state and inwardly retractable in the sealing state as taught by Beran in order to create a tighter hold on the catheter (see Beran par. [0043]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (US 2007/0043326 A1) in view of Moberg et al. (US 2006/0253086 A1), further in view of Beran (US 2016/0367789 A1), as applied to claim 18 above, and further in view of Gugliotta (US 2014/0155833 A1).
Regarding claim 19, modified Navarro teaches the catheter dressing of claim 18 substantially as claimed.  However, modified Navarro fails to state wherein the conformable member comprises an antimicrobial surface.
Gugliotta teaches a catheter dressing (see Figs. 1-4) wherein the conformable member (inner sheet 18 and outer sheet 20) comprises an antimicrobial surface (silver nitrates, see par. [0017]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the conformable member of modified Navarro to comprise an antimicrobial surface as taught by Gugliotta in order to provide antibacterial and anti-inflammatory properties (see Gugliotta par. [0017]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al. (US 2007/0043326 A1) in view of Moberg et al. (US 2006/0253086 A1), as applied to claim 22 above, further in view of Rhodes et al. (US 4,896,465 A).
Regarding claim 25, modified Navarro teaches the catheter dressing of claim 22 substantially as claimed.  However, modified Navarro fails to state a first securement strap coupled to the first seal member support; and a second securement strap coupled to the second seal member support; wherein the first securement strap and the second securement strap are configured to stabilize the catheter dressing to a patient.
Rhodes teaches a catheter dressing (see Fig. 2) comprising: a first securement strap (left strap 58) coupled to the first seal member support (left side of bracket 42); and a second securement strap (strap 58) coupled to the second seal member support (right side of bracket 42); wherein the first securement strap and the second securement strap (straps 58) are configured to stabilize the catheter dressing (retainer 40) to a patient (see col. 4 lines 37-43).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter dressing of modified Navarro to include securement straps as taught by Rhodes in order to releasably secure the catheter dressing to the wrist or other suitable location on a patient (see Rhodes col. 4 lines 37-43).

Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 28, Applicant argues that Moberg’s o-ring is not a stretchable membrane secured to the body and the displaceable member as claimed.  However, Oxford English Dictionary online defines a “membrane” as “any thin, often pliable, sheet or layer, esp. one forming a barrier or lining”.  Moberg specifically describes o-ring seals as being made of rubber and “providing a sealing function for inhibiting the leakage of” fluid (see Moberg par. [0040]).  Thus, the Examiner would consider Moberg’s o-ring in par. [0030] as a thin, pliable (made of rubber and thus pliable/“stretchable”, see Moberg par. [0040]) sheet or layer forming a barrier or lining (providing a seal against fluid, see Moberg par. [0030] and [0040]).
Regarding claim 11, Applicant argues that Moberg only teaches an o-ring coupled to both the body and the displaceable member when the housing is closed.  However, Moberg specifically states “a suitable seal, such as an o-ring seal, may be placed along the peripheral edge of the base portion 20 and/or the durable portion 22” (see Moberg par. [0030]).  The Examiner interprets that an o-ring “placed along the peripheral edge of the base portion 20” and an o-ring “placed along the peripheral edge of…the durable portion 22” would meet the claimed language in both the open state and the closed state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783